Citation Nr: 1757476	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  11-20 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for right knee disability.

2. Entitlement to an initial rating in excess of 10 percent for left knee disability.

3. Entitlement to service connection for a skin disorder, to include as due to undiagnosed illness, herbicide exposure, environmental exposure or ionizing radiation.

4. Entitlement to service connection for chronic fatigue, to include as due to undiagnosed illness, herbicide exposure, environmental exposure or ionizing radiation.

5. Entitlement to service connection for memory loss, to include as due to undiagnosed illness, herbicide exposure, environmental exposure or ionizing radiation.



ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to June 1985, November 1990 to May 1991, and from June 1994 to May 1997.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO). 

By way of history, the Veteran filed a claim for service connection for asthma, joint pains, sleep disorder/sleep apnea, headaches, breathing problems, fatigue, skin irritation, memory loss, gastrointestinal distress and muscle pain in November 2007.    In a November 2008 rating decision, the RO granted service connection for right and left knee condition (each rated 10 percent disabling), and right and left upper extremity paresthesia of the ulnar nerve (which encompassed claims for joint pain, muscle pain, and nerve damage to the upper arm, elbow and hand).  The Board notes the Veteran was previously granted service connection for headaches and recurrent right ankle sprain in a June 1998 rating decision; both rated non-compensable.  The November 2008 rating decision continued both ratings.  The RO denied service connection for bilateral hearing loss, asthma, gastrointestinal distress, fatigue, skin irritation, breathing condition, right and left lower extremity condition (claimed as muscle pain and spasms), memory loss and sleep disorder.

The Veteran filed a timely notice of disagreement (NOD) in January 2009.  The NOD specifically addressed the issues of service connection for fatigue, memory loss, skin irritation, sleep apnea, breathing disorder, gastrointestinal symptoms, and muscle spasms in the bilateral lower extremities.  Additionally, the Veteran expressed disagreement with the decision regarding his headaches.  

In September 2009, the Veteran asserted worsening pain in his bilateral knee including long lasting muscle spasms; thus an increased rating claim was raised.  

Additionally, in October 2009 the Veteran filed a formal claim for service connection for diabetes and bilateral shoulder pain and spasms.  The diabetes and bilateral shoulder claims were denied in a March 2010 rating decision.  The Veteran did not file a timely NOD and that decision became final.  38 U.S.C. § 7105 (a) (2012); 38 C.F.R. §§ 3.104 (a), 20.302(a), 20.1103 (2017).

In March 2010, the Veteran filed a claim for service connection for fibromyalgia, cardiovascular disease, chronic fatigue, gastrointestinal signs/ irritable bowel syndrome (IBS), headaches and joint pain.  A November 2010 rating decision denied the service connection claims for IBS and cardiovascular disease.  The rating decision did grant an increased 10 percent evaluation for right ankle sprain and continued the evaluations for bilateral upper extremity and bilateral knee.  The rating decision also shows that previous claims for neck pain, severe shoulder pain, rheumatoid arthritis, low back, hand spasms and neurological symptoms were merged into the Veteran's service connection claim for fibromyalgia syndrome.  A decision on that issue was deferred.  The Veteran filed a timely NOD in December 2010 disagreeing with the evaluations assigned for his bilateral knee and bilateral upper extremity disabilities as well as the denial of service connection for IBS and cardiovascular disease.  Accordingly, the November 2010 rating decision became final as to the issue of an increased evaluation for right ankle sprain.  38 U.S.C. § 7105 (a) (2012); 38 C.F.R. §§ 3.104 (a), 20.302(a), 20.1103 (2017).  Additionally, in January 2011 the Veteran withdrew his service connection claims for IBS and cardiovascular disease.

A June 2011 rating decision granted service connection for sleep apnea (claimed as sleep disorder, breathing disorder and asthma), and fibromyalgia syndrome.  The Board notes that the evaluation for fibromyalgia syndrome included consideration of, and replaced the previous rating actions for, bilateral upper extremity and headaches.  Additionally, the rating decision shows that the now service-connected fibromyalgia syndrome encompassed the service connection claims for neck pain, severe shoulder pain, rheumatoid arthritis, neuropsychological symptoms, lower back condition, gastrointestinal symptoms, hand spasms, and bilateral lower extremity muscle and neurological symptoms.  

A June 2011 SOC was issued addressing the service connection claims for skin irritation and breathing condition as well as the increased rating claim for bilateral knee. 

Thereafter, the Veteran filed a timely VA Form 9, Substantive Appeal, in July 2011.  The Board notes that the Substantive Appeal additionally addressed claims for joint pains, respiratory symptoms and sleep disturbance (although, as noted above, the claims for joint pains, respiratory symptoms and sleep disturbance were granted in the June 2011 rating decision).  In a separate July 2011 statement, the Veteran requested an appeal concerning service connection claims he stated were denied including chronic fatigue.

In July 2011, the Veteran filed a claim for an acquired psychological disorder, to include posttraumatic stress disorder (PTSD) and depression.  In August 2011, the Veteran also filed a claim for diabetes, breathing disorder and asthma; all claimed as secondary conditions, and requested that his claim for IBS be reopened.  In a September 2011 statement, the Veteran asserted several previously claimed disabilities as due to environmental exposures during service, including a claim for sore throat and tender lymph nodes.

A May 2013 rating decision granted service connection for major depressive disorder, and denied service connection for PTSD, diabetes, asthma/breathing disorder, psychological problems, and sore throat with tender lymph nodes.  The May 2013 rating decision additionally denied entitlement to specially adaptive housing and special home adaptation grant.  The Veteran filed a NOD in June 2013 with regard to the service connection claims for breathing/asthma disorder and diabetes, and entitlement to special home adaptation grant.  In August 2014, a SOC was issued addressing the issues of service connection for diabetes, entitlement to specially adapted housing and special home adaptation grant.  The Veteran did not file a timely substantive appeal and the May 2013 rating decision is final as to the evidence then of record.  38 U.S.C. § 7105 (a) (2012); 38 C.F.R. §§ 3.104 (a), 20.302(a), 20.1103 (2017). 

In August 2014, the Veteran submitted a NOD disagreeing with the effective date and evaluation of his service-connected sleep apnea.  Thus an increased rating and earlier effective date claim was raised.  The Veteran also asserted exposure to Agent Orange which he attributed to the development of his diabetes.  

An August 2014 deferred rating decision noted that claims for IBS and chronic fatigue was submitted in August 2011, but had not been addressed by a rating decision.  An October 2017 rating decision granted service connection for asthma.  

Based upon the foregoing procedural history, the issues of entitlement to service connection for skin disorder and increased ratings for bilateral knee disorders are the only issues to be decided by the Board.  Further, as noted above (and as addressed in the Remand section below), the Veteran filed a timely NOD with regard to his service connection claims for chronic fatigue and memory loss.  However, the record shows that the RO has not issued a SOC addressing those issues.  Accordingly, the Board is required to take jurisdiction over those issues for the limited purpose of remanding them to direct the issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Board also notes several claims that have not been addressed by the RO, including the issue of entitlement to an increased rating and earlier effective date for sleep apnea, and whether new and material evidence has been received to reopen a previously denied claim for service connection for diabetes and IBS.  Since the Board does not have jurisdiction over those issues, they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

Lastly, the Board notes that in April 2010, the Veteran submitted VA Form 21-22 revoking power of attorney from Disabled American Veteran's (DAV).  In December 2016, the Veteran submitted VA Form 21-22 appointing power of attorney to the Veterans of Foreign Wars (VFW).  However, this form did not include an executed signature of a VFW representative.  In an October 2017 letter, the VA notified the Veteran that his current VA Form 21-22 on file did not include a signature by his representative and enclosed a blank form for the Veteran to complete and return.  To date, the record does not reflect the Veteran has completed and returned this form.  Accordingly, the Veteran is not currently represented.

The issues of entitlement to service connection for skin disorder, chronic fatigue and memory loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. At no relevant time has the Veteran's right knee disability resulted in flexion limited to 30 degrees or less, extension to 5 degrees or more, instability, impairment of cartilage, arthritis or ankylosis.

2. At no relevant time has the Veteran's left  knee disability resulted in flexion limited to 30 degrees or less, extension to 5 degrees or more, instability, impairment of cartilage, arthritis or ankylosis.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent disabling for right knee disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.71a, DCs 5002, 5003, 5256-5263 (2017).

2. The criteria for a rating in excess of 10 percent disabling for left knee disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.71a, DCs 5002, 5003, 5256-5263 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notices in January and June 2008, February 2009 and April 2010.

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claims, including with respect to VA examinations of the Veteran.  Neither the Veteran nor his previous representative identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3rd 1375 (Fed.Cir. 2015).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2017).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Staged ratings are appropriate for an increase rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When rating musculoskeletal disabilities on the basis of limited motion of a joint, VA must consider functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination.  38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 and 4.45 are to be considered only in conjunction with diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017).  Where functional loss is alleged due to pain upon motion, the function of the musculoskeletal system and movements of joints must still be analyzed.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The regulations preclude the assignment of separate ratings for the same manifestations under different diagnoses.  The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  38 C.F.R. § 4.14 (2017); Esteban v. Brown, 6 Vet. App. 259 (1995).

Bilateral Knee

As the evidence or record is the same for both the right and left knee disorders, the Board will address them concurrently.

1. Factual Background

The Veteran filed a service connection claim for joint pain in November 2007.

The Veteran underwent a VA examination in July 2008.  The examiner noted intermittent bilateral knee stiffness and pain associated with walking.  Current symptoms included nagging pain without swelling.  The Veteran was found able to stand for 15-30 minutes and walk more than 1/4 mile but less than 1 mile.  The examiner noted a normal gait.  Range of motion (ROM) testing for both knees revealed flexion to 140 degrees and extension to 0 degrees, with no pain or additional loss of motion (LOM) following repetitive use testing.  Pain was not noted on active or passive motion or after repetitive use.  Crepitus was found bilaterally.  No ankylosis was found.  Additionally, the examiner noted no mass behind the knees, clicks or snaps, grinding, instability or other abnormality.  An X-ray study revealed no evidence of acute fracture or dislocation, any significant joint space narrowing, degenerative spurring or joint effusion.  The examiner diagnosed the Veteran with undiagnosed joint pain affecting both knees.  The bilateral knee disability was found to have no significant effect on employment.

Based on the examination results, a November 2008 rating decision granted service connection and assigned 10 percent disability ratings due to reported knee pain.  

A March 2009 VA medical record shows the Veteran reported gradually worsening bilateral knee pain that was aggravated by walking.  The Veteran denied any swelling.  A June 2009 VA medical record shows the Veteran complained of chronic bilateral knee pain.  The Veteran reported that he was not treating his knee pain with medication as the pain was tolerable.  In September 2009, the Veteran asserted that he continued to have severe pain in his knees, and that the pain had increased in severity to include long lasting muscle spasms.

The Veteran was provided another VA examination in June 2010.  The Veteran reported the following symptoms: weakness, stiffness, lack of endurance, locking, tenderness and pain.  He denied swelling, heat, redness, instability, fatigability, deformity, drainage, effusion, subluxation and dislocation.  The Veteran did report flare-ups that occurred 3 times per month with each episode lasting 2 days.  Pain was rated an 8 on a scale to 10.  Flare-ups reportedly resulted in additional functional impairment including difficulty with weight bearing and LOM.  He also reported difficulty standing and walking.  The examiner noted a normal posture and gait, including tandem gait.  An examination of the feet did not reveal signs of abnormal weight bearing including abnormal breakdown, callosities or unusual shoe wear pattern.  Upon examination, the examiner noted no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.  The examiner did find crepitus in both knees, but no genu recurvatum and locking pain.  No ankylosis was found.  ROM testing of the right knee revealed flexion to 130 degrees, and 135 degrees for the left knee.  Extension was noted to 0 degrees bilaterally.  Repetitive use testing did not result in decreased ROM, although the examiner did note additional limitation due to pain, fatigue, weakness, lack of endurance or incoordination following repetitive use testing.  Stability testing was within normal limits.  Lastly, X-ray studies were noted as within normal limits.

In June 2011, the Veteran reported cramping in his knees if he sat still.  No swelling of the knees was found.  An August 2011 VA neurology record noted a non-ataxic gait and that the Veteran was able to walk on his toe, heel and tandem walk.  Romberg testing was negative.  

At an August 2014 VA examination the Veteran was diagnosed with patello-femoral syndrome.  The Veteran reported that his knees constantly popped and were aggravated by prolonged sitting and standing.  The Veteran denied any flare-ups.  ROM testing revealed flexion to 130 degrees bilaterally with no objective evidence of painful motion.  Additionally, no limitation of extension was found bilaterally.  The examiner obtained the same ROM testing results following repetitive use testing.  The examiner did find functional loss and/or functional impairment for the right knee and additional limitation of ROM due to pain on movement, atrophy of disuse and interference with sitting.  Tenderness or pain to palpation was found bilaterally.  Joint stability testing was normal bilaterally.  The examiner additionally found bilateral mild effusion with significant crepitus during resisted ROM testing and plica palpable over the medial aspect of the joint surface.  An X-ray study did not reveal degenerative or traumatic arthritis.  The examiner found that the bilateral knee conditions did not impact the Veteran's ability to work.

The Veteran last underwent a VA examination in March 2017.  The Veteran reported that his knees ached in the morning and after getting up after sitting for prolonged periods, including a feeling as though they would buckle.  Pain was reportedly worse while using stairs.  He denied using medication to treat his knee symptoms.  ROM testing revealed flexion to 120 degrees and extension to 0 degrees bilaterally.  The examiner noted that abnormal ROM resulted in limitation to kneeling and squatting.  No pain was noted during ROM testing.  There was no evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  Additionally, there was no evidence of pain with weight bearing, non-weight bearing or passive ROM.  The examiner determined that the bilateral knees did not result in functional loss including pain, fatigue, weakness or lack of endurance or incoordination.  The examiner additionally determined that pain, fatigue, weakness or incoordination did not significantly limit functional ability with repeated use over a period of time.  The Veteran denied any flare-ups.  The examiner did find that the bilateral knee disability resulted in less movement than normal, disturbance of locomotion and interference with sitting.  Muscle strength was normal and no ankylosis was found.  The Veteran's bilateral knee disability was not manifested by instability or a meniscus condition.  Lastly, the examiner found that the bilateral knee disability resulted in functional impairment due to limitation in kneeling, squatting, climbing stairs, sitting for more than 30 minutes each hour, and standing or walking to 30 minutes each hour.



2. Legal Analysis

Initially, the Board notes a discrepancy in the rating criteria assigned for the Veteran's knee disabilities.  As noted above, a November 2008 rating decision assigned 10 percent disability ratings due to pain.  However, a review of the rating code sheet shows the right knee was rated by analogy pursuant to 38 C.F.R. § 4.71a, DC 5262, for impairment of the tibia and fibula.  The left knee was rated by analogy pursuant to 38 C.F.R. § 4.71a, DC 5260, for limitation of flexion.  The November 2010 rating decision continued the 10 percent evaluations and additionally referred to these rating criteria.  However, as noted in the most recent October 2017 supplemental statement of the case, the Veteran's 10 percent evaluations were continued pursuant to 38 C.F.R. § 4.59 upon consideration of functional loss due to painful motion.  

Disabilities of the knee are rated pursuant to 38 C.F.R. § 4.71a, DCs 5256-5263.  DC 5256 provides ratings for ankylosis of the knee.  DC 5257 pertains to subluxation or lateral instability.  Impairment of cartilage is rated under DC 5258-5259.  A review of the evidence of record shows the Veteran's bilateral knee has not been manifested by ankylosis, instability or impairment of cartilage.  Accordingly, those diagnostic codes are not for application.

Under DC 5260, limitation of flexion to 60 degrees warrants a non-compensable evaluation, and limitation of flexion to 45 degrees warrants a 10 percent evaluation.  Limitation of flexion to 30 degrees warrants a 20 percent evaluation.  38 C.F.R. § 4.71a (2017).  The evidence of record establishes that both the right and left knee have been manifested by flexion, at worst, to 120 degrees.  This includes ROM testing following repetitive use and taking into consideration further LOM due to flare-ups and functional loss due to pain, fatigue, weakness, lack of endurance or incoordination.  Thus, the highest rating available pursuant to DC 5260 is a noncompensable evaluation.  

Under DC 5261, limitation of extension to 5 degrees is rated noncompensable, and limitation of extension to 10 degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a (2017).  After a review of the evidence of record, the Veteran's bilateral knee has not been shown to be limited by 5 degrees or more.  Therefore, DC 5261 does not provide for a compensable rating.

Additionally, the record does not show impairment of the tibia and fibula or genu recurvatum.  Thus, DCs 5262 and 5263 are not for application.  Lastly, the Board notes that the Veteran's bilateral knee disabilities have not been manifested by degenerative arthritis as shown by X-ray examinations; therefore, DC 5003 is not for application.  

In consideration that the Veteran's bilateral knee disabilities do not meet the compensable rating criteria pursuant to DCs 5256-5263, including a compensable rating based on limitation of motion, the Board finds that a rating in excess of 10 percent disabling based upon DeLuca considerations is not warranted.  38 C.F.R. § 4.59 instructs the rater to take into consideration painful motion and is meant to compensate a claimant whose pain does not cause enough limitation of motion in a joint to reach a compensable level.  See Vilfranc v. McDonald, 28 Vet. App.357 (2017); see also Petitti v. McDonald, 27 Vet.App. 415 (2017) (§ 4.59 serves as a bridge linking painful motion and limitation of motion).  Importantly, however, the Veteran's bilateral knee disabilities have not been manifested by arthritis.  Additionally, the provisions of 38 C.F.R. § 4.40 and 4.45 are to be considered only in conjunction with diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

As noted above, the Veteran's bilateral knee disabilities have not been manifested by deformity or instability.  Moreover, pain, fatigue, weakness or incoordination has not been found upon examination to result in significantly limited functional ability.  In this regard, the Board recognizes the Veteran's report of flare-ups during the June 2010 VA examination.  Additionally, the June 2010 VA examiner found additional limitation due to pain, fatigue, weakness, lack of endurance or incoordination following repetitive use testing.  However, the June 2010 examiner further found that repetitive use testing did not result in decreased ROM.  The August 2014 VA examiner also found that functional impairment of the right knee resulted in limitation of ROM due to pain on movement, atrophy of disuse and interference with sitting.  However, the August 2014 VA examiner did not specify whether the 130 degrees documented ROM for the right knee (which the Board notes was 5 degrees less than that recorded for the left knee) took into consideration additional limited ROM due to above mentioned functional impairment.  Moreover, during both the August 2014 and March 2017 VA examinations, the Veteran denied any flare-ups.  

The most recent medical evidence of record also shows functional limitations found upon examination including limitation in kneeling, squatting, climbing stairs or prolonged sitting, standing or walking.  However, even taking into consideration the current symptomatology, the Board finds that a rating in excess of 10 percent disabling is not warranted as the level of the functional limitation has not been shown to result in functional limitation to a compensable degree pursuant to the established rating criteria for the knee.  

Therefore, based on the evidence of record, the Board concludes that the record does not support a finding that flare-ups, pain, fatigue, weakness or incoordination have resulted in additional LOM resulting in a compensable rating.  While the Board recognizes the Veteran's reported symptoms of weakness, stiffness, lack of endurance, locking, tenderness and pain, the Board concludes that a rating in excess of the minimum compensable level for the bilateral knee disabilities is not warranted.  

Lastly, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of ratings in excess of 10 percent for the service-connected bilateral knee disabilities at any time during the appeal period, and the claims for higher ratings are denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.71a, DCs 5002, 5003, 5256-5263 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent disabling for right knee disability is denied.

Entitlement to an initial rating in excess of 10 percent disabling for left knee disability is denied.


REMAND

As noted above, in January 2009 the Veteran filed a timely NOD with regard to his service connection claims for chronic fatigue and memory loss which were denied in a November 2008 rating decision.  However, the record shows that the RO has not issued a SOC addressing those issues.  As a SOC has not been issued with respect to those decisions, the Board is required to remand the matters for such action.  Manlincon v. West, 12 Vet. App. 238 (1999).

Turning to the Veteran's service connection claim for a skin condition, after examining the record, the Board finds that a remand is necessary and that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C. § 5103A, and to afford the Veteran a VA examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Initially, the Board notes the Veteran's military occupational specialty during service was that of a nuclear, biological and chemical specialist.

A review of the claims file shows that during the Veteran's first period of active duty service he was treated for a 1 cm cyst in the left axillary in March 1984.  The March 1984 service treatment record (STR) instructed the Veteran to discontinue using deodorant.  In June 1984, the Veteran complained of blisters on his right foot.  He was diagnosed with tinea pedis and prescribed topical cream.

During the Veteran's third period of active duty service, a May 1995 STR shows complaints of bumps on his face which he attributed to shaving.  The bumps reportedly had been present for the past three months.  A December CCEP Questionnaire shows the Veteran endorsed Gulf War environmental exposure including exposure to oil fire smoke, tent heater smoke, solvents, diesel fuel, petrochemicals and insect repellent.  The Veteran also reported taking pyridostigmine bromide.  In addition, the Veteran reported witnessing chemical alarms and SCUD attacks.  

In a January 2008 VA Form 21-4142, the Veteran asserted that spontaneous rashes formed all over his body accompanied by extreme skin irritation.  

An April 2010 VA medical record shows the Veteran reported white skin patches on his scalp that began 3 months prior.  In December 2010, the Veteran's spouse contacted the VA medical center concerned over a rash located at the Veteran's penile region that had not gone away and for which medication was not working.  Additionally, she stated that the skin around his shoulders developed little bumps which she treated with lotion and oil to keep from itching.  The physician diagnosed the rash as vitiligo.  

A March 2011 VA medical record noted a diagnosis for vitiligo and that the scalp lesion last seen by dermatology in May 2010 had resolved.  Residual lesions were found on the penis.  A December 2012 VA medical record noted hypopigmentation on the Veteran's skin over his abdomen and groin area.  

In June 2011, the Veteran asserted exposure to radiation, gases, burning bodies, chemical depot demolitions, and depleted uranium.

In a March 2017 letter, the Veteran asserted exposure to Agent Orange during basic training and chemical school, and that starting in the late 1980's he developed unexplained illnesses including skin disorders such as eczema and dermatitis.  The Veteran additionally claimed exposure to chemical weapons that were disposed of during his deployment to Iraq.  In a May 2017 letter, the Veteran asserted that during his deployment to Iraq he received vaccinations and applied chemical paint to vehicles.  He further reported taking pyridostigmine bromide pills and was required to spray pesticides on his skin.  In addition, the Veteran asserted that he was exposed to chemical contamination, depleted uranium, and an ammunition depot the Department of Defense "blew up."  

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A (d)(2) (2012); 38 C.F.R. § 3.159 (c)(4)(i) (2017).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McClendon, 20 Vet. App. at 83.

Based on a review of the claims file, the Board finds that a VA examination is necessary to determine the nature and etiology of the Veteran's diagnosed skin disorder, to include whether the condition was due to herbicide exposure and/or certain environmental and/or radiological exposures.

Additionally, the Board notes that in May 2017 the RO issued a deferred rating decision noting the Veteran's assertion that he was exposed to Agent Orange and radiation, and directed that he be contacted to obtain details of the specifics of such exposure in order to further develop the claim.  A review of the record shows that this development has not taken place.  Accordingly, the RO should further ascertain the specifics of the Veteran's claimed exposure and to conduct any necessary further development.

Accordingly, the case is REMANDED for the following action:

1. Issue a SOC to the Veteran for his service connection claims for chronic fatigue and memory loss.  The Veteran should be given the appropriate opportunity to respond to the SOC. The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of those issues following the issuance of the SOC unless he perfects his appeal.

2. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities and all private treatment records from the Veteran not already associated with the file.

3. Contacted the Veteran to obtain details of the specifics of his herbicide and radiological exposures and conduct any further development deemed necessary with regard to those claims.

4. After completion of steps two and three above, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any diagnosed skin disorder, to include vitiligo.  The examiner should review pertinent documents in the Veteran's claims file in connection with the examination.  All indicated studies should be completed.  

The examiner should list each diagnosed skin condition identified and state whether each condition is attributable to a known clinical diagnosis: 

For each skin condition(s) attributable to a known clinical diagnosis, provide the following: 

(a) Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed skin disorder is etiologically related to in-service herbicide exposure, radiological exposure, or any other environmental exposure(s)?  

(b) If not, whether it is at least as likely as not (50 percent or greater probability) that any diagnosed skin disorder is otherwise etiologically related to service?  

For each skin condition(s) not attributable to a known clinical diagnosis, provide the following: 

(a) Specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

The examiner should review pertinent documents in the Veteran's claims file in connection with the examination.  All indicated studies should be completed.  Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

5. Then, readjudicate the claim on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


